COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 ANTHONY LOYA,                                  §
                                                               No. 08-12-00315-CR
           Appellant,                           §
                                                                  Appeal from the
 v.                                             §
                                                        County Criminal Court at Law No. 4
 THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
           Appellee.                            §
                                                                (TC# 20110C04339)
                                                   §




                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF SEPTEMBER, 2014.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating